Citation Nr: 1749310	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for service-connected alopecia areata.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel






INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from October 1968 to October 1971.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In April 2014, the Board remanded the appeal for another VA examination to ascertain the current severity of the service-connected alopecia areata, and subsequent readjudication of the appeal.  Pursuant to the remand directives, a VA examination was provided in July 2014, and the appeal was readjudicated in September 2014.  In consideration of the foregoing, the Board finds that there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  During the course of the initial rating appeal, the RO denied a TDIU.  See November 2014 rating decision. The Veteran did not appeal the denial of TDIU, and the issue has not been again raised by the record.  



FINDING OF FACT

For the entire initial rating period from February 21, 2008, the service-connected alopecia areata was manifested by total or near-total hair loss on several other areas of the body, including the arms, back, top of the head, and lower legs, as well as hair loss on the scalp and face.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating for service-connected alopecia areata are met for the entire rating period from February 21, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7831 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided VA examinations in June 2009 and July 2014.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the disability as provided through interview of the Veteran, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations.  The July 2014 VA examiner also reviewed the record; therefore, the VA examiners had adequate facts and data regarding the history and condition of the alopecia areata when providing the medical opinion.  For these reasons, the Board finds that the collective VA examination reports are adequate for rating purposes, and there is no need for further examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  Moreover, as the Board is granting the maximum schedular rating for alopecia areata for the entire initial rating period, the duties to notify and assist have been rendered moot.

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Alopecia Areata

For the entire initial rating period from February 21, 2008, alopecia areata has been rated at 0 percent under the criteria for alopecia areata found at 38 C.F.R § 4.118, DC 7831.  Under DC 7831, a 0 percent rating is warranted for alopecia areata with loss of hair limited to scalp and face.  A (maximum) 10 percent rating is warranted for alopecia areata with loss of all body hair.  See 38 C.F.R. § 4.118.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether manifestations of the alopecia areata more closely approximate the 10 percent rating criteria under DC 7831 for the entire initial rating period.  In this case, the evidence shows that loss of hair associated with alopecia areata is not limited to the scalp and face.  Rather, as a result of the service-connected alopecia areata, in addition to hair loss on the scalp and face, there is total or near-total hair loss on several other areas of the body, including the arms, back, top of the head, and lower legs.  See April 2009 VA examination report (showing almost no hair on the arms and back, no hair on the top of the head and lower legs, very scant hair on the medial thighs, some missing facial hair, and commenting that alopecia areata affected approximately 70 percent to 80 percent of the entire body); July 2014 VA examination report (noting almost no hair on the arms and back, no hair on the top of the head and lower legs, very scant hair on the proximal thighs, and patches of facial hair missing); see also January 2009 written statement from the Veteran (reporting that most of his body hair was gone).  

In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the manifestations of alopecia areata approximate loss of all body hair so that the criteria for a 10 percent rating under DC 7831 are met for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7.  This is the maximum schedular rating for alopecia areata under DC 7831. 


ORDER

An initial disability rating of 10 percent for service-connected alopecia areata is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


